                    Case 20-10343-LSS          Doc 2190        Filed 02/11/21       Page 1 of 1


                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                    Chapter 11

    BOY SCOUTS OF AMERICA AND                                 Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,
                                                              (Jointly Administered)
                           Debtors. 1



                           MOTION AND ORDER FOR ADMISSION PRO HAC VICE

            Pursuant to Local Rule 9010-1 and the below certification, counsel moves the admission
     pro hac vice of Joel M. Taylor to represent Slater Slater Schulman LLP in the above referenced
     cases.

      Dated: February 5, 2020                         /s/ Scott D. Cousins
                                                      Scott D. Cousins (DE Bar No. 3079)
                                                      Brandywine Plaza West
                                                      1521 West Concord Pike, Suite 301
                                                      Wilmington, DE 19803
                                                      Telephone: +1 (302) 824-7081
                                                      Email: scott.cousins@cousins-law.com

                    CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

            Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
     admitted, practicing and in good standing as a member of the Bar of the State of New York and
     submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the
     preparation or course of this action. I also certify that I am generally familiar with this Court’s
     Local Rules and with Standing Order for District Court Fund revised 8/31/16. I further certify that
     the annual fee of $25.00 has been paid to the Clerk of Court for District Court.

                                                      /s/ Joel M. Taylor
                                                      Joel M. Taylor, Esq. (NY Bar No. 4017273)
                                                      757 Third Avenue, 20th Floor
                                                      New York, NY 10016
                                                      Telephone: (212) 880-2045
                                                      Email: jtaylor@kcbfirm.com

                                           ORDER GRANTING MOTION

     IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.


                                                              LAURIE SELBER SILVERSTEIN
             Dated: February 11th, 2021                       UNITED STATES BANKRUPTCY JUDGE
             Wilmington, Delaware
1
     The Debtors in these chapter 11 cases, together with the last four digits of Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address is
1325 West Walnut Hill Lane, Irving, Texas 75038.
